Exhibit 99.1 Instructure Reports First Quarter 2016 Financial Results Q1 2016 Revenue of $23.3 Million, Up 59% Year-Over-Year SALT LAKE CITY (May 4, 2016) – Instructure, Inc. (NYSE: INST), a leading software-as-a-service (SaaS) technology company that makes software that makes people smarter, today announced its financial results for the first quarter ended March 31, 2016. “The first quarter of 2016 was an excellent start to our year as we delivered 59% year-over-year growth in revenue, we brought on our 2,000th customer and realized meaningful improvements in margins on a year-over-year basis,” said Josh Coates, CEO at Instructure. “A big driver of our continued strong growth is the fundamental change in how people want to learn. Instructure delivers a new way to learn that is highly intuitive, collaborative and provides a compelling user experience.” First Quarter Financial Summary (in thousands, except per share data) Three Months Ended March 31, Revenue $ $ Gross Margin GAAP % % Non-GAAP(1) % % Operating Loss GAAP ) ) Non-GAAP(1) ) ) Net loss GAAP ) ) Non-GAAP(1) ) ) EPS GAAP(2) $ ) $ ) Non-GAAP(1)(2) $ ) $ ) Non-GAAP financial measures exclude stock-based compensation, payroll taxes related to equity transactions, amortization of acquisition related intangibles, and change in fair value of the warrant liability. Q1 2016 and Q1 2015 GAAP share count was 27.3M and 6.2M, respectively, due to the conversion of redeemable convertible preferred shares into common stock, which occurred on the closing of Instructure’s IPO on November 18, 2015.Non-GAAP share count assumes the conversion of the redeemable convertible preferred shares to common stock occurred at the beginning of the annual period. First Quarter 2016 Business Highlights ● Instructure continued to grow its customer base in the first quarter. A few highlights include: ○ Higher Education – Canvas was selected by the University of California, Davis, which chose Canvas as the primary platform for course management for their 30,000 students and by the University of Nevada Reno for their 17,000 students. ○ K-12 Schools - Canvas was chosen by the Regional School District 18 in Connecticut and Dunlap School District 323 in Illinois. ○ International– Canvas was selected by the University of Copenhagen in Denmark for their 40,000 students, by Eindhoven University of Technology in the Netherlands, and by one of Australia’s oldest and most prestigious universities, the University of Adelaide. ○ Corporate – Bridge was chosen by the American Kennel Club to provide training to 30,000 Kennel Club judges, by Lockheed Martin to support safety training for 3,000 seasonal employees, by ecommerce company Shopify to provide onboarding and ongoing learning for their 1,000 employees and by the world’s largest contact lens store, 1-800-Contacts to support a comprehensive leadership development program. Business Outlook
